DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HATAHORI et al. hereinafter HATAHORI (US 20140063494 A1) in view of Gerner et al. hereinafter Gerner (US 20060139632 A1).
With respect to claims 1 and 6, HATAHORI discloses a structure of a flow cell assembly for a chromatography detector that is used to generate a chromatogram of a sample and a method of making a flow cell (flow cell having a capillary used during gradient measurement in a liquid chromatograph, see ¶0027), comprising: 
a capillary extending in one direction (capillary 1, see Fig. 3); 
a housing that houses at least part of the capillary (base 3 hold capillary 1 only through the two end portions and with air through the rest of the outer wall, see Fig. 3 and ¶0019); and 
a ferrule that holds the capillary in the housing (two ends of a capillary 1 are liquid-tightly connected to a base 3 through holding members 2a, 2b made of a resin, such as ferrules, see ¶0036).
HATAHORI is silent about the capillary includes an inner tube formed of a material having a refractive index lower than a refractive index of water, and an outer tube formed of a material having strength higher than strength of a material of the inner tube and has an outer diameter that is equal to or smaller than 5 mm, and an outer peripheral surface of the inner tube and an inner peripheral surface of the outer tube adhere to each other by swaging process, and a flow path through which a mobile phase including a sample flows is formed in the inner tube.
Gerner invention related to fluid analysis assemblies for use in spectrophotometry discloses the capillary (Fig. 5) includes an inner tube (52) formed of a material having a refractive index lower than a refractive index of water (the material forming the channel wall confining the fluid sample and radiant energy has an index of refraction less than that of the fluid sample being analyzed such as water, see ¶0031), and 
an outer tube (56) formed of a material having strength higher than strength of a material of the inner tube (sleeve member 56 is fabricated a relatively resilient polymeric material such as TEFZEL.RTM., FEP, or PTFE. TEFZEL.RTM, see ¶0032) and has an outer diameter that is equal to or smaller than 5 mm (inner tube outer diameter D2 is about 0.03 inches (0.7mm), see ¶0050 and Fig. 5), and 
an outer peripheral surface of the inner tube and an inner peripheral surface of the outer tube adhere to each other (radiant energy guiding member 52 is at least partially coaxially contained within a sleeve member 56, see ¶0032) by swaging process (¶0050), and a flow path through which a mobile phase including a sample flows is formed in the inner tube (fluid sample flows through  radiant energy guiding member 52).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute flow cell of HATAHORI with flow cell of Gerner in order for HATAHORI’s inventio to have a double walled tube for the predicable benefit of sufficiently improving the sensitivity of chromatographic detector.            
With respect to claims 2-3, HATAHORI and Gerner disclose the structure of a flow cell assembly for a chromatograph detector, according to claim 1 above. HATAHORI modified by Gerner discloses a length of the capillary in the one direction as X2. The combination is silent about the length of X2 is larger than 10 mm or  30 mm. However, it would have been an obvious matter of design choice to select the length of the flow cell to be either 10 or 30mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 4, HATAHORI and Gerner disclose the structure of a flow cell assembly for a chromatography detector according to claim 1 above. Gerner further discloses the inner tube is formed of a fluororesin (52 is preferably fabricated from a fluorinated polymer product, see ¶0052).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute flow cell of HATAHORI with flow cell of Gerner in order for HATAHORI’s inner tube to be formed from a fluororesin as disclosed in Gerner’s invention for the predicable benefit of employing an inner tube having index of refraction less than that of the fluid sample being analyzed.        
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HATAHORI and Gerner as applied to claim 1 above, and further in view of Jencks (US 9334989 B2).
    With respect to claim 5, HATAHORI and Gerner disclose the structure of a flow cell assembly for a chromatography detector according to claim 1 above. HATAHORI modified by Gerner is silent about the outer tube is formed of stainless.
Jencks invention related to fluidic couplings for liquid chromatography systems discloses the outer tube is formed of stainless (stainless steel sleeve 44, see col. 4 lines 65-67).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HATAHORI as modified by Gerner with the teachings of Jencks so that the outer tube of can be formed from stainless steel as disclosed in Jencks invention for the predicable benefit of using an outer tube formed of a material having strength higher than strength of a material of the inner tube. Doing so, protect the inner tube from damage.           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855                           
                                                                                                                                                                             /JOHN FITZGERALD/Primary Examiner, Art Unit 2855